                                      IN THE UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,

         vs.

RETHA HUDKINS, a/k/a
RETHA KNAPP,                                                               4:08CR3061

                         Defendant,

         And

EDWARD JONES,

                         Garnishee.

                                           AMENDED GARNISHEE ORDER

         A Writ of Garnishment, directed to Garnishee, Edward Jones, Security Processing, Attn: Garnishment Team, 201

Progress Pkwy, Maryland Heights, MO 63043 has been duly issued and served upon the Garnishee. Pursuant to the Writ

of Garnishment, the Garnishee filed an Answer on September 6, 2019, stating that at the time of the service of the Writ they

had in their possession or under their control property belonging to defendant Retha Hudkins, ------------------, Lincoln, NE

68516.

         IT IS ORDERED that the Garnishee shall sell or otherwise liquidate the shares of the 12 mutual funds and the

money market fund in the IRA account of Defendant Retha Knapp.

         IT IS FURTHER ORDERED that Garnishee pay over the most recent up to date total market account value

compromised of shares of 12 mutual funds and $7.88 held in cash or money market, or the sum of $63, 799.88 from the

Defendant’s IRA account xxx229 to the Clerk of the United States District Court to be applied to the defendant’s restitution

obligation. Payment should be made payable to the Clerk of the United States District Court and should reference case

number 4:08CR3061. Payment should be sent to the Roman L. Hruska Courthouse, 111 S. 18th Plaza, Suite 1152, Omaha,

NE 68102.

         Dated this 28th day of October, 2019.

                                                          BY THE COURT:
                                                          s/ Richard G. Kopf
                                                          Senior United States District Judge
